Title: From George Washington to Henry Lee, 11 January 1796
From: Washington, George
To: Lee, Henry


          
            My dear Sir,
            Philadelphia 11th Jan. 179[6]
          
          Your letter of the 26th Ulo has been received, & nothing from you since; which is embarrassing to me in the extreme; for not only the nomination of Ch——f J——but an As——te J——dge and Se——y of W—— are depending upon the answer I expected. And what renders the want of it more unfortunate, if any thing can add to my present perplexity on the occasion is, that the first Monday in next month which happens on the first day of it is the time appointed by Law for the meeting of the Supreme Court of the U.S. in this City at which for particular reasons the Bench ought to be full. I will add no more at present than that I am always Yr Affecte
          
            G.W.
          
        